IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-51,264-03


EX PARTE DERRICK SEAN O'BRIEN




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 9402971 FROM THE

184TH  DISTRICT COURT OF HARRIS COUNTY



Per Curiam. Cochran, J., filed a concurring statement in which Keller, P.J., and Keasler
and Hervey, JJ., joined.  Price, J. filed a dissenting statement in which Holcomb, J.,
joined.  Johnson, J., filed a dissenting statement.  Womack, J., dissents.

ORDER


	This is a subsequent application for habeas corpus in which applicant advances an
Eighth Amendment claim, asserting that he might suffer pain during the administration of
the chemicals during lethal injection.
	Applicant was convicted of capital murder on April 9, 1994.  We affirmed the
conviction and sentence.  O'Brien v. State, no. 71,859 (Tex.Crim.App. May 15, 1996).  On
December 16, 1997, applicant filed his initial application for writ of habeas corpus pursuant 

 O'BRIEN   -2-
to Article 11.071.  On August 23, 2001, applicant filed a supplemental application for writ 
of habeas corpus.  We denied relief on his initial application and dismissed, as an abuse of
the writ, his untimely subsequent application.  Ex parte O'Brien, No. WR-51,264-01, WR-51,264-02 (Tex.Crim.App. February 6, 2002).  On May 15, 2006, we issued a stay of the
execution to review applicant's second subsequent application for writ of habeas corpus.
	We have now reviewed this subsequent application and find that it should be
dismissed.  Our order of May 15th, 2006, staying the proceedings in this case is lifted.
	IT IS SO ORDERED THIS THE 17th DAY OF MAY, 2006.
Publish